Citation Nr: 1617844	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-21 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a skin disability, to include as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1981 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

This appeal was previously before the Board in March 2012, September 2014, and September 2015.  On each occasion, these issues were remanded for additional development.  

In September 2011, the Veteran testified before an Acting Veterans Law Judge.  That Acting Veterans Law Judge subsequently left the Board, and the Veteran was offered another hearing before a current Veterans Law Judge, which he accepted.  In May 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has reported that following his motor vehicle accident in service, his personality changed, suggesting possible onset of a psychiatric disorder.  He has testified that his personality change is reflected in his service personnel records, as his performance changed following this incident.  He also testified that after an injury where he slipped in the porthole he was placed on light duty for the injury to his shoulders and it may be in writing inside his files.  Currently, the only service personnel record of file is a single page, a January 1982 performance evaluation submitted by the Veteran.  As the remainder of the service personnel records are pertinent to the pending claim, these records must be obtained prior to any final determination by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records.  Any negative reply received must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

